Citation Nr: 0411361	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
postoperative fracture, left medial malleolus, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from August 1984 to August 1990.

This appeal arises from an April 2002 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans' Affairs which continued an evaluation of 10 percent for 
postoperative fracture, left medial malleolus.  


REMAND

The determination has been made that additional development is 
necessary in the current appeal.  There has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist.   Of 
particular note, under the VCAA, VA has a duty to provide a 
medical examination or obtain a medical opinion based on a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).

Although the veteran has undergone a VA examination, he reported 
that the examination was inadequate because the examiner did not 
manipulate the veteran's left ankle to determine the limitations 
of the joint.  The VA examination report notes that the veteran's 
ankle had 30 degrees of plantar flexion and 20 degrees of 
dorsiflexion.  No other findings were reported.  Therefore, it is 
necessary to have the veteran undergo a current VA examination 
which adequately describes functional impairment as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 
4.45.  

Accordingly, the Board has no alternative but to defer further 
appellate consideration, and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
The RO should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also ensure compliance with VA's 
obligations under the VCAA as interpreted by any applicable legal 
precedent.

2.  The RO should schedule the veteran for an orthopedic 
examination to determine the current nature and severity of his 
left ankle condition.  All indicated special tests and studies 
should be conducted, to include range of motion studies.  The 
claims file must be made available to the examiner for review and 
the examination report should reflect that such review was 
accomplished.  The examiner should describe in detail any 
functional loss due to the veteran's service-connected left ankle 
condition.  In particular, the examiner should be asked to 
determine whether the veteran's left ankle exhibits weakened 
movement, excess fatigability, or incoordination, and if feasible, 
these determinations should be expressed in terms of the degree of 
additional range of motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The examiner should also 
provide an opinion as to whether pain could significantly limit 
functional ability during flare-ups or when the left ankle is used 
repeatedly over a period of time.  This determination should also, 
if feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis due to pain on use or during 
flare-ups.  All opinions expressed should be supported by 
appropriate rationale.  

3.  Thereafter, the RO should readjudicate the veteran's claim.  
If the decision remains adverse to the veteran, both he and his 
representative should be furnished a supplemental statement of the 
case and provided an appropriate period of time in which to 
respond thereto.  The case should then be returned to the Board 
for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



